
	
		II
		110th CONGRESS
		2d Session
		S. 3507
		IN THE SENATE OF THE UNITED STATES
		
			September 17, 2008
			Mr. Reed (for himself,
			 Mr. Kennedy, Mr. Baucus, Ms.
			 Stabenow, Mrs. Boxer,
			 Mr. Obama, Mr.
			 Schumer, Mr. Whitehouse,
			 Mr. Brown, Mr.
			 Durbin, Mr. Levin,
			 Mr. Rockefeller,
			 Mr. Kerry, Mr.
			 Biden, Mr. Lautenberg,
			 Mrs. Feinstein, Mr. Harkin, Mr.
			 Dodd, Mr. Wyden,
			 Mr. Smith, and Mrs. Murray) introduced the following bill; which
			 was read twice and referred to the Committee on Health, Education, Labor, and
			 Pensions
		
		
			September 22
			 (legislative day, September 17), 2008
			Committee discharged; referred to the
			 Committee on
			 Finance
		
		A BILL
		To provide for additional emergency unemployment
		  compensation.
	
	
		1.Short titleThis Act may be cited as the
			 Unemployment Compensation Extension
			 Act of 2008.
		2.Additional first-tier
			 benefitsSection 4002(b)(1) of
			 the Supplemental Appropriations Act, 2008 (26 U.S.C. 3304 note) is
			 amended—
			(1)in subparagraph
			 (A), by striking 50 and inserting 80; and
			(2)in subparagraph
			 (B), by striking 13 and inserting 20.
			3.Second-tier
			 benefitsSection 4002 of the
			 Supplemental Appropriations Act, 2008 (26 U.S.C. 3304 note) is amended by
			 adding at the end the following:
			
				(c)Special
				rule
					(1)In
				generalIf, at the time that the amount established in an
				individual’s account under subsection (b)(1) is exhausted or at any time
				thereafter, such individual’s State is in an extended benefit period (as
				determined under paragraph (2)), such account shall be augmented by an amount
				equal to the lesser of—
						(A)50 percent of the
				total amount of regular compensation (including dependents’ allowances) payable
				to the individual during the individual’s benefit year under the State law,
				or
						(B)13 times the
				individual’s average weekly benefit amount (as determined under subsection
				(b)(2)) for the benefit year.
						(2)Extended benefit
				periodFor purposes of paragraph (1), a State shall be considered
				to be in an extended benefit period, as of any given time, if—
						(A)such a period is
				then in effect for such State under the Federal-State Extended Unemployment
				Compensation Act of 1970;
						(B)such a period
				would then be in effect for such State under such Act if section 203(d) of such
				Act—
							(i)were applied by
				substituting 4 for 5 each place it appears;
				and
							(ii)did not include
				the requirement under paragraph (1)(A) thereof; or
							(C)such a period
				would then be in effect for such State under such Act if—
							(i)section 203(f) of
				such Act were applied to such State (regardless of whether the State by law had
				provided for such application); and
							(ii)such section
				203(f)—
								(I)were applied by
				substituting 6.0 for 6.5 in paragraph (1)(A)(i)
				thereof; and
								(II)did not include
				the requirement under paragraph (1)(A)(ii) thereof.
								(3)LimitationThe
				account of an individual may be augmented not more than once under this
				subsection.
					.
		4.Phaseout
			 provisionsSection 4007(b) of
			 the Supplemental Appropriations Act, 2008 (26 U.S.C. 3304 note) is
			 amended—
			(1)in paragraph (1),
			 by striking paragraph (2), and inserting paragraphs (2)
			 and (3),; and
			(2)by striking
			 paragraph (2) and inserting the following:
				
					(2)No augmentation
				after March 31,
				2009If the amount established in an
				individual’s account under subsection (b)(1) is exhausted after March 31, 2009,
				then section 4002(c) shall not apply and such account shall not be augmented
				under such section, regardless of whether such individual’s State is in an
				extended benefit period (as determined under paragraph (2) of such
				section).
					(3)TerminationNo compensation under this title shall be
				payable for any week beginning after November 27,
				2009.
					.
			5.Temporary
			 Federal matching for the first week of extended benefits for States with no
			 waiting weekWith respect to
			 weeks of unemployment beginning after the date of enactment of this Act and
			 ending on or before December 8, 2009, subparagraph (B) of section 204(a)(2) of
			 the Federal-State Extended Unemployment Compensation Act of 1970 (26 U.S.C.
			 3304 note) shall not apply.
		6.Effective
			 dateThe amendments made by
			 sections 2, 3, and 4 shall apply as if included in the enactment of the
			 Supplemental Appropriations Act, 2008.
		
